*455OPINION
PER CURIAM.
The Court of Common Pleas of Wayne County denied an application for a change of venue filed by the Commonwealth pursuant to Pa.R.Crim.P. 313 in the above-captioned matter. The Commonwealth filed a Petition for Permission to Appeal from that order. Oral argument on the petition was heard and a supplemental brief in support of the petition was subsequently filed by the Commonwealth.
The order of the Court of Common Pleas is affirmed without prejudice to the Commonwealth’s right to file another application if events warrant such a further filing.
EAGEN, C. J., and ROBERTS, J., dissent.